--------------------------------------------------------------------------------

Exhibit 10.1


TAX MATTERS AGREEMENT


This Tax Matters Agreement (the “Agreement”), dated as of September 8, 2015, is
by and among Capital Southwest Corporation, a Delaware corporation (“Capital
Southwest”), and CSW Industrials, Inc., a Delaware corporation (“CSWI”).  Each
of Capital Southwest and CSWI is sometimes referred to as a “Party,” and,
collectively, as the “Parties.”


WHEREAS, CSWI and one or more of its Subsidiaries are members of the Affiliated
Group of which Capital Southwest is the common parent corporation;


WHEREAS, following the Share Distribution, Capital Southwest will not own,
directly or indirectly, any Capital Stock in CSWI or any of its Subsidiaries;


WHEREAS, following the Share Distribution, CSWI and one or more of its
Subsidiaries will be members of the Affiliated Group of which CSWI is the common
parent corporation; and


WHEREAS, Capital Southwest and CSWI desire to set forth certain covenants and
indemnities relating to the preservation of the tax-free status of the Share
Distribution.


NOW, THEREFORE, in consideration of the mutual obligations and undertakings
contained herein, the parties agree as follows:


ARTICLE I


DEFINITIONS


As used in this Agreement, the following terms shall have the following
meanings:


“Acting Party” has the meaning set forth in Section 3.03(a) of this Agreement.


“Affiliate” means, with respect to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person.


“Affiliated Group” means an affiliated group of corporations within the meaning
of Section 1504 of the Code.


“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which banks are required or authorized by applicable law to be closed in New
York, New York.


“Capital Southwest Active Business” means the Sensory Device Manufacturing
Business, as defined in the Tax Opinion.


 “Capital Stock” means all classes or series of capital stock of a Party,
including (i) common stock, (ii) preferred stock, (iii) all options, warrants
and other rights to acquire such capital stock, and (iv) all instruments
properly treated as stock in a Party for U.S. federal income tax purposes.
 

--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.


“Contribution” has the meaning given to such term in the Distribution Agreement.


“CSWI Active Business” means the Diversified Industrial Growth Business, as
defined in the Tax Opinion.


 “Distribution Agreement” means the Distribution Agreement by and between
Capital Southwest and CSWI, dated as of September 8, 2015.


“Distribution Date” has the meaning given to such term in the Distribution
Agreement.


“Fifty-Percent or Greater Interest” has the meaning that is given to such term
for purposes of Section 355(e) of the Code.


“Filing Date” has the meaning set forth in Section 3.04(d) of this Agreement


“Final Determination” means the final resolution of liability for any Tax with
respect to a taxable period (i) as specified on an effective IRS Form 870 or
870-AD (or any successor forms), or as specified on an effective comparable form
of another Taxing Authority, except that an IRS Form 870 or 870-AD or comparable
form that reserves (whether by its terms or by operation of law) the right of
the taxpayer to file a claim for a refund or the right of the Taxing Authority
to assert a further deficiency shall not constitute a Final Determination; (ii)
by a decision, judgment, decree, or other order by a court of competent
jurisdiction, which has become final and may not be appealed; (iii) by a closing
agreement or accepted offer in compromise under Section 7121 or 7122 of the
Code, or comparable agreement under the laws of any other jurisdiction; or (iv)
by any other final disposition, including by reason of the expiration of the
applicable statute of limitations.


 “IRS” means the Internal Revenue Service.


 “Member” has the meaning given to such term in Treasury Regulation Section
l.1502-1(b).


“Non-Acting Party” has the meaning set forth in Section 3.03(a) of this
Agreement.


“Notified Action” has the meaning set forth in Section 3.03(a) of this
Agreement.


“Party” has the meaning set forth in the preamble.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.
 
2

--------------------------------------------------------------------------------

“Proposed Acquisition Transaction” means a transaction or series of related
transactions (or any agreement, understanding, arrangement, or substantial
negotiations within the meaning of Section 355(e) of the Code and Treasury
Regulations section 1.355-7, to enter into a transaction or series of related
transactions), whether such transaction is supported by the Party’s officers,
directors, management or shareholders, is a hostile acquisition, or otherwise,
as a result of which such Party would merge or consolidate with any other Person
or as a result of which any Person or any group of related Persons would,
directly or indirectly, acquire, or have the right to acquire, from such Party
and/or one or more holders of outstanding shares of such Party’s Capital Stock,
a number of shares of such Party’s Capital Stock that would, when combined with
any other changes in ownership of such Party’s Capital Stock relevant for
purposes of Section 355(e) of the Code, comprise 40% or more of (A) the value of
all outstanding shares of all classes of stock of such Party as of the date of
such transaction, or, in the case of a series of related transactions, the date
of the last transaction of such series, or (B) the total combined voting power
of all outstanding shares of all classes of voting stock of such Party as of the
date of such transaction, or, in the case of a series of related transactions,
the date of the last transaction of such series. Notwithstanding the foregoing,
a Proposed Acquisition Transaction shall not include (A) the adoption by a Party
of a shareholder rights plan or (B) issuances by a Party that satisfy Safe
Harbor VIII (relating to acquisitions in connection with a person’s performance
of services) or Safe Harbor IX (relating to acquisitions by a retirement plan of
an employer) of Treasury Regulations Section 1.355-7(d). For purposes of
determining whether a transaction constitutes an indirect acquisition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders. This definition and the application thereof
is intended to monitor compliance with Section 355(e) of the Code and shall be
interpreted accordingly. Any clarification of, or change in, Section 355(e) of
the Code or the regulations thereunder shall be incorporated in this definition
and its interpretation.


“Protective Section 336(e) Election” has the meaning set forth in Section 4.11
of this Agreement.


“Representation Letters” means the officers’ certificates setting forth
representations delivered or deliverable by Capital Southwest and/or CSWI to the
Tax Advisor in connection with the rendering of the Tax Opinion.


“Ruling” means a written determination furnished by the National Office of the
IRS in response to a request by Capital Southwest or CSWI.


“Share Distribution” has the meaning given to such term in the Distribution
Agreement.


“Subsidiary” of any Person means another Person (a) in which the first Person
owns, directly or indirectly, an amount of the voting interests sufficient to
elect at least a majority of its board of directors or other governing body (or,
if there are no voting interests, a majority of the equity interests in such
other Person), or (b) with respect to whom the first Person otherwise has the
power to direct its management and policies.  A Subsidiary may be owned directly
or indirectly by such first Person or by another Subsidiary of such first
Person.


“Tax” or “Taxes” means any and all taxes, charges, fees, duties and other
governmental charges imposed by a Taxing Authority, including, without
limitation, all net income, alternative or add-on minimum, estimated, gross
income, sales, use, ad valorem, gross receipts, value added, franchise, profits,
license, transfer, recording, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profit, custom duty or
other taxes of any kind whatsoever, together with any related interest,
penalties and other additions to tax.
 
3

--------------------------------------------------------------------------------

“Tax Advisor” means a United States tax counsel or accountant of recognized
national standing.


“Tax Controversy” means any audit (including any pending or threatened audit),
examination, dispute, suit, action, proposed assessment or other proceeding
relating to Taxes.


“Tax-Free Status” means the qualification of the Contribution and Share
Distribution, taken together, (a) as a reorganization described in Sections
368(a)(1)(D) and 355 of the Code, (b) as a transaction in which the CSWI stock
that is distributed by Capital Southwest is “qualified property” for purposes of
Sections 355(d), 355(e), and 361(c) of the Code, and (c) as a transaction in
which the shareholders of Capital Southwest recognize no income or gain for U.S.
federal income tax purposes pursuant to Section 355 of the Code (except for cash
received in lieu of fractional shares, if any).


“Tax Materials” has the meaning set forth in Section 3.01(a)(i) of this
Agreement.


“Tax Opinion” means the opinion of the Tax Advisor deliverable to Capital
Southwest in connection with the Contribution and Share Distribution.


“Tax-Related Losses” means (i) all Taxes imposed pursuant to any Final
Determination and resulting from the failure of the Contribution and the Share
Distribution, taken together, to qualify for Tax-Free Status, and (ii) all
reasonable accounting, legal and other professional fees, and court costs
incurred in connection with such failure.


“Tax Return” means any return, filing, questionnaire or other document,
including requests for extensions of time, filings made with estimated Tax
payments, claims for refund and amended returns, that may be filed for any
taxable period with any Taxing Authority in connection with any Tax (whether or
not a payment is required to be made with respect to such filing) or any
information reporting requirement (including any related supporting information
or schedule attached thereto).


“Taxing Authority” means a federal, national, foreign, municipal, state, or
other governmental authority responsible for the administration of any Tax.


“Treasury Regulations” means the U.S. Treasury Regulations promulgated under the
Code.


“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor
to the effect that a transaction will not affect the qualification of the
Contribution and Share Distribution for Tax-Free Status.  Any such opinion must
assume that the Contribution and Share Distribution would have qualified for
Tax-Free Status if the transaction in question did not occur.  An unqualified
“will” opinion may describe the reasons for the conclusions and include the
facts, assumptions, and supporting legal analysis.
 
4

--------------------------------------------------------------------------------

ARTICLE II


COOPERATION AND TAX CONTROVERSIES


Section 2.01.  Cooperation.


(a)                 Each Party shall use its commercially reasonable best
efforts to cooperate fully with the other Party in connection with the
preparation and filing of any Tax Return and the conduct of any Tax Controversy,
in each case, concerning any matter that is relevant for purposes of this
Agreement. Such cooperation shall include (i) the retention and provision, on
commercially reasonable demand, of books, records, documentation and other
information relating to any Tax Return until the later of (x) the expiration of
the applicable statute of limitations (giving effect to any extension, waiver,
or mitigation thereof), and (y) in the event a claim has been made under this
Agreement for which such information is relevant, until a Final Determination
with respect to such claim; (ii) the filing or execution of any document that
may be necessary or reasonably helpful in connection with the filing of any Tax
Return, or in connection with any Tax Controversy (including a power of
attorney); and (iii) the use of the Parties’ commercially reasonable best
efforts to obtain any documentation from a governmental authority or a third
party that may be necessary or helpful in connection with any of the foregoing. 
Each Party shall make its employees and facilities available on a mutually
convenient, commercially reasonable basis to facilitate such cooperation.


Section 2.02.  Tax Controversies.


(a)                 Each Party shall use commercially reasonable efforts to keep
the other Party informed on a timely basis as to the status of any Tax
Controversy involving any issue that could give rise to any liability of the
other Party under this Agreement.  Each Party shall promptly notify the other
Party of any inquiries by any Taxing Authority, or any other administrative,
judicial or other governmental authority, that relate to any Tax that may give
rise to any liability under this Agreement.  Capital Southwest shall have sole
control of any Tax Controversy relating to any of its Tax Returns, except,
however, that in the case of any such Tax Controversy that may affect Taxes for
which CSWI may have indemnification liability under this Agreement (such Taxes,
"Section 3.04(a) Taxes"), (i) CSWI shall be entitled to participate, jointly
along with Capital Southwest, in the Tax Controversy, at CSWI’s cost and
expense, to the extent the Tax Controversy relates to Section 3.04(a) Taxes,
(ii) Capital Southwest shall keep CSWI promptly informed and consult in good
faith with CSWI with respect to any issue relating to Section 3.04(a) Taxes,
(iii) Capital Southwest shall promptly provide CSWI with copies of all
correspondence, notices, and other written materials received from any Taxing
Authority relating to Section 3.04(a) Taxes and shall otherwise keep CSWI
promptly advised of all developments related to Section 3.04(a) Taxes, (iv) CSWI
may request Capital Southwest to take a position (as specified, and in the form
set forth, in written materials provided by CSWI to Capital Southwest) with
respect to Section 3.04(a) Taxes, and Capital Southwest shall take such position
(as specified and in such form), provided, (A) there exists at least
"substantial authority" for such position within the meaning of Section 6662 of
the Code, (B) the adoption of such position could not reasonably be expected to
increase Capital Southwest's Taxes, other than Section 3.04(a) Taxes, or CSWI
agrees to indemnify and hold harmless Capital Southwest for such increases in
Taxes, and (C) CSWI agrees to reimburse Capital Southwest for any reasonable
third party costs that are attributable to CSWI’s request, (v) Capital Southwest
shall provide CSWI with a copy of any written submission to be sent to a Taxing
Authority, to the extent related to Section 3.04(a) Taxes, at least 10 days
prior to the submission thereof and shall incorporate any comments or suggested
revisions that CSWI may have with respect thereto, and (vi) there shall be no
settlement, resolution or closing or other agreement with respect to Section
3.04(a) Taxes without the prior written consent of CSWI.

 
5

--------------------------------------------------------------------------------



ARTICLE III


TAX-FREE STATUS


Section 3.01.  Representations, Warranties and Covenants.


(a)                 CSWI represents and warrants, and covenants as to time
periods after the date hereof as set forth in Section 3.01(a)(ii), that:


(i)            it has examined (A) the Tax Opinion, and (B) the Representation
Letters (the foregoing (A) and (B), collectively, the “Tax Materials”);


(ii)            the facts presented and the representations made in the Tax
Materials, to the extent descriptive of CSWI and its Subsidiaries (including the
business purposes for the Contribution and Share Distribution, to the extent
that they relate to CSWI and its Subsidiaries, and the plans, proposals,
intentions, policies and covenants of CSWI and its Subsidiaries) are, and will
be through and including the Distribution Date, and thereafter as relevant,
true, correct, and complete in all respects; and


(iii)            neither it nor any of its Subsidiaries has any plan or
intention to take any action that is inconsistent with any of the
representations or covenants made by them in the Tax Materials.


(b)                 Capital Southwest hereby represents and warrants, and
covenants as to time periods after the date hereof as set forth in Section
3.01(b)(ii), that:


(i)            it has examined the Tax Materials;


(ii)            it has delivered complete and accurate copies of the Tax
Materials to CSWI, and the facts presented and the representations made therein,
to the extent descriptive of Capital Southwest and its Subsidiaries (other than
CSWI and its Subsidiaries) (including the business purposes for the Contribution
and Share Distribution, to the extent that they relate to Capital Southwest and
its Subsidiaries (other than CSWI and its Subsidiaries), and the plans,
proposals, intentions, policies and covenants of Capital Southwest and its
Subsidiaries (other than CSWI and its Subsidiaries), are, and will be through
and including the Distribution Date, and thereafter as relevant, true, correct
and complete in all respects; and


(iii)            neither it, nor any of its Subsidiaries (other than CSWI and
its Subsidiaries) has any plan or intention to take any action that is
inconsistent with any of the representations or covenants made by them in the
Tax Materials.

 
6

--------------------------------------------------------------------------------

Section 3.02.  Restrictions on Capital Southwest and CSWI.  Capital Southwest
and CSWI each agree that:


(a)                 it will not take or fail to take, or permit, any of its
Subsidiaries (as they exist from time to time) to take or fail to take any
action if such action or failure to act would be inconsistent with any
representation or covenant in the Tax Materials;


(b)                 from the date hereof until the first day after the two-year
anniversary of the Distribution Date, it will (i) “actively conduct,” within the
meaning of Section 355(b)(2) of the Code, its active business (the Capital
Southwest Active Business and the CSWI Active Business, respectively), and (ii)
not engage in any transaction that would result in it ceasing to “actively
conduct” its active business; and


(c)                 from the date hereof until the first day after the two-year
anniversary of the Distribution Date, it will not:


(i)            enter into any Proposed Acquisition Transaction or, to the extent
it has the right to prohibit any Proposed Acquisition Transaction, permit any
Proposed Acquisition Transaction to occur,


(ii)            liquidate or partially liquidate (within the meaning of such
terms as defined for purposes of Sections 331 and 302, respectively, of the
Code),


(iii)            sell or transfer in a single transaction or series of
transactions, other than sales or transfers of inventory in the ordinary course
of business, 35% or more of the gross assets of the Capital Southwest Active
Business or the CSWI Active Business or 35% or more of its and its Affiliates
consolidated gross assets (such percentages to be measured based on fair market
value as of the Distribution Date), or sell or transfer any portion of its and
its Affiliates’ assets if such sale or transfer would result in the violation of
the “continuity of business enterprise” requirement of Treasury Regulations
Section 1.368-1(d) in connection with the Contribution and Share Distribution,


(iv)            redeem or otherwise repurchase, directly or through one or more
of its Affiliates, any of its Capital Stock, except to the extent such
repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect
prior to the amendment of such Revenue Procedure by Revenue Procedure 2003-48),


(v)            amend its certificate of incorporation or other organizational
documents, or take any other action, whether through a stockholder vote or
otherwise, affecting the voting rights of its Capital Stock (including, without
limitation, through the conversion of one class of its Capital Stock into
another class of its Capital Stock); or


(vi)            take any other action or actions, including any action that
would be reasonably likely to be inconsistent with any representation made in
the Tax Materials, which in the aggregate (and taking into account any other
transactions described in this subparagraph (c)) would be reasonably likely to
have the effect of causing or permitting one or more Persons (whether or not
acting in concert) to acquire, directly or indirectly, stock representing a
Fifty-Percent or Greater Interest in Capital Southwest or CSWI or otherwise
jeopardize qualification of the Contribution and Share Distribution for Tax-Free
Status,

 
7

--------------------------------------------------------------------------------

unless prior to taking any such action (A) it shall provide the other Party with
an Unqualified Tax Opinion in form and substance satisfactory to the other Party
in the other Party’s discretion, which discretion shall be exercised in good
faith to preserve the Tax-Free Status (and in determining whether an opinion is
satisfactory, the other Party may consider, among other factors, the
appropriateness of any underlying assumptions and management’s representations
if used as a basis for the opinion), or (B) the other Party shall have waived in
writing the requirement to obtain such Unqualified Tax Opinion.


Section 3.03.  Procedures Regarding Opinions.


(a)                 If either Party (the “Acting Party”) notifies the other
Party (the “Non-Acting Party”) that it desires to take one of the actions
described in clauses (i) through (vi) of Section 3.02(c) (a “Notified Action”),
the parties shall cooperate and use commercially reasonable best efforts to
attempt to obtain the Unqualified Tax Opinion referred to in Section 3.02(c),
unless the Non-Acting Party shall have waived in writing the requirement to
obtain the Unqualified Tax Opinion.  Each Party shall bear its own costs and
expenses of obtaining the Unqualified Tax Opinion.


Section 3.04.  Liability for Tax-Related Losses.


(a)                 Subject to Section 3.04(c), CSWI shall be responsible for,
and shall indemnify and hold harmless Capital Southwest and its Affiliates and
each of their respective officers, directors and employees from and against, any
Tax-Related Losses, without duplication, that are attributable to or result from
any one or more of the following: (A) the acquisition (other than pursuant to
the Distribution Agreement or the Share Distribution) by any Person, other than
Capital Southwest and its Affiliates, of all or a portion of CSWI’s stock and/or
its or its Subsidiaries’ assets, (B) any negotiations, understandings,
agreements or arrangements by CSWI (other than as set forth in the Distribution
Agreement) with respect to transactions or events (including, without
limitation, stock issuances (pursuant to the exercise of stock options or
otherwise), option grants, capital contributions, or acquisitions, or a series
of such transactions or events) that cause the Contribution and Share
Distribution to be treated as part of a plan (or series of related transactions)
pursuant to which one or more Persons acquire directly or indirectly stock of
CSWI representing a Fifty-Percent or Greater Interest therein, (C) any action or
failure to act by CSWI after the Share Distribution (including any amendment to
CSWI’s certificate of incorporation or other organizational document, whether
through a stockholder vote or otherwise) affecting the voting rights of CSWI
stock (including through the conversion of one class of CSWI stock into another
class of CSWI stock), (D) any breach by CSWI of its covenants set forth in
Section 3.02 (regardless of whether the act or failure to act giving rise to the
breach is covered by a Ruling or Unqualified Tax Opinion), or (E) any breach by
CSWI of its representations, warranties, or covenants set forth in Section
3.01(a).

 
8

--------------------------------------------------------------------------------

(b)                Subject to Section 3.04(c), Capital Southwest shall be
responsible for, and shall indemnify and hold harmless CSWI and its Affiliates
and each of their respective officers, directors and employees from and against
any Tax-Related Losses, without duplication, that are attributable to, or result
from any one or more of the following: (A) the acquisition (other than pursuant
to the Distribution Agreement, or the Share Distribution) by any Person, other
than CSWI and its Affiliates, of all or a portion of Capital Southwest’s stock
and/or its or its Subsidiaries’ assets, (B) any negotiations, understandings,
agreements or arrangements by Capital Southwest (other than as set forth in the
Distribution Agreement) with respect to transactions or events (including,
without limitation, stock issuances (pursuant to the exercise of stock options
or otherwise), option grants, capital contributions, or acquisitions, or a
series of such transactions or events) that cause the Contribution and Share
Distribution to be treated as part of a plan (or series of related transactions)
pursuant to which one or more Persons acquire directly or indirectly stock of
Capital Southwest representing a Fifty-Percent or Greater Interest therein, (C)
any action or failure to act by Capital Southwest after the Share Distribution
(including any amendment to Capital Southwest’s certificate of incorporation (or
other organizational document), whether through a stockholder vote or otherwise)
affecting the voting rights of Capital Southwest stock (including through the
conversion of one class of Capital Southwest stock into another class of Capital
Southwest stock), (D) any breach by Capital Southwest of its covenants set forth
in Section 3.02 (regardless of whether such act or failure to act is covered by
a Ruling or Unqualified Tax Opinion), or (E) any breach by Capital Southwest of
its representations, warranties, or covenants set forth in Section 3.01(b).


(c)                Notwithstanding Sections 3.04(a) and (b), to the extent that
any Tax-Related Loss of a Party can be attributed to an action or actions taken
by each Party, individually, or to actions taken by both Parties (whether or not
such actions are the same), responsibility for such Tax-Related Loss shall be
shared by Capital Southwest and CSWI according to relative fault.


(d)                A Party shall pay to the other Party the amount of any
Tax-Related Losses for which the first Party is responsible under this Section
3.04: (A) in the case of Tax-Related Losses described in clause (i) of the
definition of Tax-Related Losses no later than three (3) business days prior to
the date Capital Southwest files, or causes to be filed, the applicable amended
Tax Return for the year of the Contribution and Share Distribution (the “Filing
Date”), and (B) in the case of Tax-Related Losses described in clause (ii) of
the definition of Tax-Related Losses, no later than five (5) days after the date
the Other Party pays such Tax-Related Losses.


ARTICLE IV


MISCELLANEOUS


Section 4.01. Effective Date. This Agreement is effective upon the occurrence of
the Share Distribution; provided, however, that the representations, warranties,
and covenants set forth in Section 3.01 shall be effective as of the date of
this Agreement.


Section 4.02.  Complete Agreement. This Agreement constitutes the entire
agreement of the parties concerning the subject matter hereof. Any other
agreements (including tax sharing agreements), whether or not written, in
respect of any Tax between or among Capital Southwest and CSWI or any of CSWI’s
Subsidiaries shall be terminated and have no further effect as of the
Distribution Date. This Agreement may not be amended except by an agreement in
writing signed by the parties hereto.
 
9

--------------------------------------------------------------------------------

Section 4.03.  Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement must be in
writing and will be deemed to have been duly given (i) when delivered by hand,
(ii) three (3) Business Days after it is mailed, certified or registered mail,
return receipt requested, with postage prepaid, (iii) on the same Business Day
when sent by facsimile or electronic mail (return receipt requested) if the
transmission is completed before 5:00 p.m. recipient’s time, or one (1) Business
Day after the facsimile or email is sent, if the transmission is completed on or
after 5:00 p.m. recipient’s time or (iv) one (1) Business Day after it is sent
by Express Mail, Federal Express or other courier service, as follows (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 4.03):



If to CSWI: CSW Industrials, Inc.

5400 Lyndon B. Johnson Freeway
Suite 1300
Dallas, TX  75240
Attn.:  Chief Executive Officer



If to Capital Southwest: Capital Southwest Corporation

5400 Lyndon B. Johnson Freeway
Suite 1300
Dallas, TX  75240
Attn.:  Chief Executive Officer


Section 4.04.  Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)                 Governing Law; Jurisdiction. This Agreement (and all claims,
controversies or causes of action, whether in contract, tort or otherwise, that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution, termination, performance or nonperformance of this Agreement
(including any claim, controversy or cause of action based upon, arising out of
or relating to any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement)) shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Each of the parties hereto irrevocably agrees that all proceedings
arising out of or relating to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other party hereto or its successors or assigns shall be brought, heard and
determined exclusively in any federal or state court sitting in Delaware.
Consistent with the preceding sentence, each of the parties hereto hereby (a)
submits to the exclusive jurisdiction of any federal or state court sitting in
Delaware for the purpose of any proceeding arising out of or relating to this
Agreement or the rights and obligations arising hereunder brought by any party
hereto and (b) irrevocably waives, and agrees not to assert by way of motion,
defense, counterclaim, or otherwise, in any such proceeding, any claim that it
or its property is not subject personally to the jurisdiction of the above-named
courts, that the proceeding is brought in an inconvenient forum, that the venue
of the proceeding is improper, or that this Agreement, the Share Distribution or
any of the other transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts. Each party agrees that service of
process upon such party in any such action or proceeding shall be effective if
notice is given in accordance with Section 4.03.

 
10

--------------------------------------------------------------------------------

(b)                Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 4.04(b).


Section 4.05.  Successors and Assigns. A party’s rights and obligations under
this Agreement may not be assigned without the prior written consent of the
other party. All of the provisions of this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. If any party to this Agreement forms or acquires one or more
Subsidiaries, such party will cause any such Subsidiary to be bound by the terms
of this Agreement, and this Agreement shall apply to any such Subsidiary in the
same manner and to the same extent as the current party.


Section 4.06.  Intended Third Party Beneficiaries. This Agreement is solely for
the benefit of the parties to this Agreement and should not be deemed to confer
upon third parties any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without this Agreement.


Section 4.07.  Legal Enforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of the prohibition or unenforceability without
invalidating the remaining provisions. Any prohibition or unenforceability of
any provision of this Agreement in any jurisdiction shall not invalidate or
render unenforceable the provision in any other jurisdiction.


Section 4.08.  Expenses. Unless otherwise expressly provided in this Agreement,
each party shall bear any and all expenses that arise from its respective
obligations under this Agreement.


Section 4.09. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.
 
11

--------------------------------------------------------------------------------

Section 4.10. Change in Law. If, after the date this Agreement is executed, as a
result of an amendment to the Code, the promulgation of proposed, temporary or
final regulations, the issuance of a ruling by a Taxing Authority, the decision
of any court, or a change in any applicable state or local law, Capital
Southwest believes that it is necessary or helpful to amend the provisions of
this Agreement in order to preserve the rights and benefits contemplated herein,
each of the parties hereto agrees to negotiate in good faith all such amendments
and modifications as shall be necessary or appropriate in order to preserve as
nearly as possible for the parties hereto the rights and benefits contemplated
herein.


Section 4.11. Protective Section 336(e) Election.  Pursuant to Treasury
Regulation sections 1.336-2(h)(2) and 1.336-2(j), Capital Southwest and CSWI
agree that Capital Southwest shall make a protective election under Section
336(e) of the Code and the Treasury Regulations issued thereunder for CSWI and
each CSWI Subsidiary for whom such an election may be made with respect to the
Share Distribution (the “Protective Section 336(e) Election”).  It is intended
that the Protective Section 336(e) Election will have no effect unless the Share
Distribution is a “qualified stock disposition,” as defined in Treasury
Regulations section 1.336-1(b)(6), either because (a) the Share Distribution is
a transaction described in Treasury Regulations section 1.336-1(b)(5)(i)(B) or
(b) Treasury Regulation section 1.336-1(b)(5)(ii) applies to the Share
Distribution.


[Remainder of page intentionally left blank; signature page to follow]
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.



 
CAPITAL SOUTHWEST CORPORATION
     
By:
 /s/ Bowen S. Diehl  
Name: Bowen S. Diehl
 
Title:   Chief Investment Officer
     
CSW INDUSTRIALS, INC.
     
By:
 /s/ Joseph B. Armes  
Name: Joseph B. Armes
 
Title:   Chief Executive Officer



[Signature Page to Tax Matters Agreement]
 

--------------------------------------------------------------------------------